Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 1 of 13 PageID FILED
                                                                         #: 97
                                                                              4:39 pm, Feb 02, 2021
                                                                               U.S. DISTRICT COURT
                                                                            SOUTHERN DISTRICT OF INDIANA
                                                                               Roger A.G. Sharpe, Clerk




                     THE MOORISH NATIONAL REPUBLIC
    MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD
  Aboriginal and Indigenous Natural Peoples of North-West Amexem North America


                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

AR RAZZAAQ RASHID BEY                      )
                                           )
                  Plaintiff,               )
                                           )
                  v.                       ) Cause No.: 1:20-CV-02683-RLY-TAB
                                           )
TYLER 0. MOORE, KOKOMO MAYOR;              )
DOUGLAS A. TATE, SUPERIOR COURT 3          )
JUDGE; MARK ALLAN HURT,                    )
PROSECUTOR; MARK A. MCCANN,                )
PROSECUTOR; JUSTIN MACKEY,                 )
KOKOMO POLICE DEPARTMENT POLICE            )
ENFORCER, BADGE #417; GRAHAM               )
DENNIS, KOKOMO POLICE DEPARTMENT           )
POLICE ENFORCER, BADGE #413;               )
ANDREW GRAMMAR, KOKOMO POLICE              )
DEPARTMENT POLICE ENFORCER,                )
BADGE #411; NOAH MOODY, KOKOMO             )
POLICE DEPARTMENT, POLICE                  )
ENFORCER, BADGE #41 O; CHRIS WHITE,        )
KOKOMO POLICE DEPARTMENT POLICE            )
ENFORCER, BADGE #397; ISAAC WALDEN,        )
KOKOMO POLICE DEPARTMENT POLICE            )
ENFORCER, BADGE #421; RYAN ADAMS,          )
KOKOMO POLICE DEPARTMENT POLICE            )
ENFORCER, BADGE #424; DOUGLAS              )
STOUT, KOKOMO POLICE DEPARTMENT            )
POLICE ENFORCER, BADGE #353; ROBERT        )
BAKER, KOKOMO POLICE DEPARTMENT            )
POLICE ENFORCER, BADGE #268;               )
ZACHARY GRIFFITH, KOKOMO POLICE            )
DEPARTMENT POLICE ENFORCER,
                                    3
                                                         Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 2 of 13 PageID #: 98




BADGE #414, JORDAN BUCKLEY,                   )
KOKOMO DEPUTY SHERIFF, BADGE #34-             )
66; JUSTIN MARKLEY, KOKOMO DEPUTY             )
SHERIFF, BADGE #34-72; ALAN WEIMER,           )
KOKOMO DEPUTY SHERIFF, BADGE #34-             )
84; KEITH MEYERS, KOKOMO DEPUTY               )
SHERIFF, BADGE #34-41; EZEKIEL                )
ZIMMERMAN, KOKOMO DEPUTY                      )
SHERIFF, BADGE #34-81; ROBIN BYERS,           )
HOWARD COUNTY INDIANA                         )
CORRECTIONS DIVISION; JUSTIN                  )
CHRISTMAS, HOWARD COUNTY INDIANA              )
CORRECTIONS DIVISION; KELSEY                  )
KIRKPATRICK, HOWARD COUNTY                    )
INDIANA CORRECTIONS DIVISION 968;             )
BEN PENROD, HOWARD COUNTY                     )
INDIANA CORRECTIONS DIVISION C030;            )
MARVIN JOHNSON, HOWARD COUNTY                 )
INDIANA CORRECTIONS DIVISION,                 )
JOHNSON'S TOWING, INC.; ALLAN                 )
WILSON; COMPETITION TOWING &                  )
RECOVERY, LLC; KENNY CARTER, KOBE             )
CARTER, MARTIN WRECKER SERVICES,              )
INC.                                          )
                                              )
                     Defendants.              )




                              CASE MANAGEMENT PLAN


I.      Parties and Representatives

           A &B. Plaintiff: Ar Razzaaq Rashid Bey
               1524 North Purdum Street
               Kokomo, IN 46901
     PH (765) 631-7007 Email: arrazzaagbey@gmail.com

              Kokomo Defendants: Tyler Moore, Justin Mackey, Graham Dennis, Andrew
              Grammar, Noah Moody, Chris White, Isaac Walden, Ryan Adams, Douglas
              Stout, Robert Baker, and Zachary Griffith
              Counsel for Kokomo Defendants:
              Matthew S. Clark (#33712-45)

                                          4
                                                            Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 3 of 13 PageID #: 99




                   Elizabeth M. Lewandowski (#35290-45)
                   Knight, Hoppe, Kurnik, & Knight, Ltd.
                   Attorneys for Defendants
                   233 East 84th Drive, Suite 301
                   Merrillville, IN 46410
           219/322-0830; FAX: 219/322-0834
EMAIL: Mclark@khkklaw.com; Elewandowski@khkklaw.com

           Counsel shall promptly file a notice with the Clerk if there is any change in this
           information.

 II.      Jurisdiction and Statement of Claims


       A. The court has jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. § 1332, 28 U.S.C. § 1343,
          and 28 U.S.C. § 1603. The Petitioner brings federal question claims pursuant to 18
          U.S.C. § 241, 18 U.S.C. § 242, and 18 U.S.C. § 245, & the 15t,4th,sth,6th, 7th,8th,9th,anct 10th
          Amendments.

       B. The petitioner alleges him, and his property was injured, kidnapped for ransom,
          denationalized, and placed with unlawful charges against him under color of law. Nor has
          there been any written response to the Affidavit Of Truth with exhibits A-J, &_Affidavit
          of Non-Response filed 8/11/20, 9/2/20, 9/15/20, & 9122120 at the Howard County
          Recorder's Office: Record numbers 2034011555, 2034012902, 2034013502, &
          2034013846 from all parties involved in his criminal case.

       C. Kokomo Defendants do not recall having knowledge of or receiving such requests and/or
          any obligation to such requests. Additionally, there is no constitutional right to discovery
          in a criminal case. Kokomo Defendants are otherwise entitled to qualified immunity.


III.       Pretrial Pleadings and Disclosures

           A.      The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
                   February 15, 2021.

           B.      Plaintiff(s) shall file preliminary witness and exhibit lists on or before February
                   22, 2021.

           C.      Defendant(s) shall file preliminary witness and exhibit lists on or before
                   March 1, 2021.

           D.      All motions for leave to amend the pleadings and/or to join additional parties shall
                   be filed on or before March 15, 2021.



                                                       5
                                                                             Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 4 of 13 PageID #: 100




       E.    Plaintiff(s) shall serve Defendant(s) (but not file with the Court) a statement of
             special damages, if any, and make a settlement proposal, on or before
             March 15, 2021. Defendant(s) shall serve on the Plaintiff(s) (but not file with the
             Court) a response thereto within 30 days after receipt of the proposal.

       F.    Except where governed by paragraph (G) below, expert witness disclosure
             deadlines shall conform to the following schedule: Plaintiff(s) shall disclose the
             name, address, and vita of any expert witness, and shall serve the report required
             by Fed. R. Civ. P. 26(a)(2) on or before October 13, 2021. Defendant(s) shall
             disclose the name, address, and vita of any expert witness, and shall serve the
             report required by Fed. R. Civ. P. 26(a)(2) on or before 30 days after Plaintiff(s)
             serves its expert witness disclosure; or if Plaintiff has disclosed no experts,
             Defendant(s) shall make its expert disclosure on or before November 13, 2021.

       G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
             expert testimony in connection with a motion for summary judgment to be filed
             by that party, such expert disclosures must be served on opposing counsel no
             later than 90 days prior to the dispositive motion deadline. If such expert
             disclosures are served the parties shall confer within 7 days to stipulate to a date
             for responsive disclosures (if any) and completion of expert discovery necessary
             for efficient resolution of the anticipated motion for summary judgment. The
             parties shall make good faith efforts to avoid requesting enlargements of the
             dispositive motions deadline and related briefing deadlines. Any proposed
             modifications of the CMP deadlines or briefing schedule must be approved by the
             Court.

       H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
             such objections on or before February 1, 2021. Any party who wishes to
             preclude expert witness testimony at the summary judgment stage shall file any
             such objections with their responsive brief within the briefing schedule
             established by S.D. Ind. L.R. 56-1.

       I.    All parties shall file and serve their final witness and exhibit lists on or before
             December 13, 2021. This list should reflect the specific potential witnesses the
             party may call at trial. It is not sufficient for a party to simply incorporate e by
             reference "any witness listed in discovery" or such general statements. The list of
             final witnesses shall include a brief synopsis of the expected testimony.

       J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
             with respect to any issue or claim shall notify the Court as soon as practicable.

       K.     Discovery of electronically stored information ("ESI"). If either party is seeking
             the production of a substantial volume ofESI, then complete the ESI Supplement
             to the Report of the Parties' Planning Meeting (also available in MS Word on the
             court's website at http://www.insd.uscourts.gov/case-management-plans).


                                               6
                                                                    Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 5 of 13 PageID #: 101




                If the parties believe that a substantial volume of ESI will not be produced in the
                case, the parties should include herein a brief description of the information
                anticipated to be sought in discovery in the case and include (1) the parties'
                agreement regarding the format in which ESI will be produced (including whether
                the production will include metadata), (2) a description of any other issues the
                parties believe may be relevant to discovery in the case, and (3) either the
                following claw back provision or the language of any alternative provision being
                proposed:

                        In the event that a document protected by the attorney-client
                        privilege, the attorney work product doctrine or other applicable
                        privilege or protection is unintentionally produced by any party to
                        this proceeding, the producing party may request that the document
                        be returned. In the event that such a request is made, all parties to
                        the litigation and their counsel shall promptly return all copies of
                        the document in their possession, custody, or control to the
                        producing party and shall not retain or make any copies of the
                        document or any documents derived from such document. The
                        producing party shall promptly identify the returned document on a
                        privilege log. The unintentional disclosure of a privileged or
                        otherwise protected document shall not constitute a waiver of the
                        privilege or protection with respect to that document or any other
                        documents involving the same or similar subject matter.


 IV.     Discovery 1 and Dispositive Motions

         Due to the time and expense involved in conducting expert witness depositions and other
         discovery, as well as preparing and resolving dispositive motions, the Court requires
         counsel to use the CMP as an opportunity to seriously explore whether this case is
         appropriate for such motions (specifically including motions for summary judgment),
         whether expert witnesses will be needed, and how long discovery should continue. To
         this end, counsel must select the track set forth below that they believe best suits this
         case. If the parties are unable to agree on a track, the parties must: (1) state this fact in
         the CMP where indicated below; (2) indicate which track each counsel believes is most
         appropriate; and (3) provide a brief statement supporting the reasons for the track each
         counsel believes is most appropriate. If the parties are unable to agree on a track, the



 1
     The term "completed," as used in Section IV.C, means that counsel must serve their discovery
     requests in sufficient time to receive responses before this deadline. Counsel may not serve
     discovery requests within the 30-day period before this deadline unless they seek leave of
     Court to serve a belated request and show good cause for the same. In such event, the
     proposed belated discovery request shall be filed with the motion, and the opposing party will
     receive it with service of the motion but need not respond to the same until such time as the
     Court grants the motion.
                                                    7
                                                                        Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 6 of 13 PageID #: 102




       Court will pick the track it finds most appropriate, based upon the contents of the CMP
       or, if necessary, after receiving additional input at an initial pretrial conference.


       A.     Does any party believe that this case may be appropriate for summary judgment
              or other dispositive motion? If yes, the party(ies) that expect to file such a motion
              must provide a brief statement of the factual and/or legal basis for such a motion.
              [Note: A statement such as, "Defendant will seek summary judgment because no
              material facts are in dispute," is insufficient. Such a statement does not indicate
              to the Court that the parties used the CMP as an opportunity to seriously explore
              whether this case is appropriate for summary judgment or other dispositive
              motion. However, the failure to set forth a basis for a dispositive motion in the
              CMP will not bar a party from raising this argument at the motions stage.]

       B.     On or before November 22, 2021, and consistent with the certification provisions
              of Fed. R. Civ. P. 11 (b), the party with the burden of proof shall file a statement
              of the claims or defenses it intends to prove at trial, stating specifically the legal
              theories upon which the claims or defenses are based.


       C.     Select the track that best suits this case:

              ___ Track 1: No dispositive motions are anticipated. All discovery shall be
              completed by               [no later than 16 months from Anchor Date]. [Note:
              Given that no dispositive motions are anticipated, the parties should consider
              accelerating discovery and other pretrial deadlines to the extent practicable and
              suggest a substantially earlier trial date (Section VI). The Court encourages a
              track faster than the standard track in all cases in which dispositive motions are
              not anticipated].

              ___ Track 2: Dispositive motions are expected and shall be filed by
              Ino later than 11-12 months from Anchor Date]; non-expert witness discovery and
              discovery relating to liability issues shall be completed by               [no later
              than 10 months from Anchor Date]; expert witness discovery and discovery
              relating to damages shall be completed by                 [ no later than 15 months
              from Anchor Date]. All remaining discovery shall be completed by no later than
              16 months from Anchor Date. [Note: The Court expects this will be the typical
              track when dispositive motions are anticipated.]

                 X Track 3: Dispositive motions shall be filed by November 13, 2021; non-
              expert discovery shall be completed by October 13, 2021; expert witness
              discovery shall be completed by September 13, 2021. The Constitution states.
              "The Fifth Amendment is relevant to both criminal and civil legal proceedings". It
              also requires that "due process of law" be part of any proceeding that denies a
              citizen "life, liberty or property" and requires the government to compensate
              citizens when it takes private property for public use.

                                                  8
                                                                      Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 7 of 13 PageID #: 103




               Absent leave of Court, and for good cause shown, all issues raised on summary
               judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

 V.     Pre-TriaVSettlement Conferences

        At any time, any party may call the Judge's Staff to request a conference, or the Court
        may sua sponte schedule a conference at any time. The presumptive time for a settlement
        conference is no later than 30 days before the close of non-expert discovery. The
        parties are encouraged to request an earlier date if they believe the assistance of the
        Magistrate Judge would be helpful in achieving settlement. The parties recommend
        a settlement conference in September 2021.

 VI.    Trial Date

        The parties request a trial date in July 2021. The trial is by jury and is anticipated to take
        3 days. Counsel should indicate here the reasons that a shorter or longer track is
        appropriate. While all dates herein must be initially scheduled to match the presumptive
        trial date, if the Court agrees that a different track is appropriate, the case management
        order approving the CMP plan will indicate the number of months by which all or certain
        deadlines will be extended to match the track approved by the Court.

 VII.   Referral to Magistrate Judge

        A.     Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for
               all further proceedings including trial.

        B.     Motions. The parties may also consent to having the assigned Magistrate Judge
               rule on motions ordinarily handled by the District Judge, such as motions to
               dismiss, for summary judgment, or for remand. If all parties consent, they should
               file a joint stipulation to that effect. Partial consents are subject to the approval of
               the presiding district judge.

 VIII. Required Pre-Trial Preparation

        A.      TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
                parties shall:

                1.     File a list of trial witnesses, by name, who are actually expected to be
                       called to testify at trial. This list may not include any witnesses not on a
                       party's final witness list filed pursuant to Section III.I.

                2.     Number in sequential order all exhibits, including graphs, charts and the
                       like, that will be used during the trial. Provide the Court with a list of
                       these exhibits, including a description of each exhibit and the identifying

                                                  9
                                                                        Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 8 of 13 PageID #: 104




                  designation. Make the original exhibits available for inspection by
                  opposing counsel. Stipulations as to the authenticity and admissibility of
                  exhibits are encouraged to the greatest extent possible.

             3.   Submit all stipulations of facts in writing to the Court. Stipulations are
                  always encouraged so that at trial, counsel can concentrate on relevant
                  contested facts.

             4.   A party who intends to offer any depositions into evidence during the
                  party's case in chief shall prepare and file with the Court and copy to all
                  opposing parties either:

                  a.       brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                  b.       if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

             5.    Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and
                   areas of inquiry for voir dire (or, ifthe trial is to the Court, with proposed
                   findings of fact and conclusions of law).

             6.    Notify the Court and opposing counsel of the anticipated use of any
                   evidence presentation equipment.


       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.    Notify opposing counsel in writing of any objections to the proposed
                   exhibits. If the parties desire a ruling on the objection prior to trial, a
                   motion should be filed noting the objection and a description and
                   designation of the exhibit, the basis of the objection, and the legal
                   authorities supporting the objection.

             2.   If a party has an objection to the deposition summary or to a designated
                  portion of a deposition that will be offered at trial, or if a party intends to
                  offer additional portions at trial in response to the opponent's designation,
                  and the parties desire a ruling on the objection prior to trial, the party shall

                                              10
                                                                    Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 9 of 13 PageID #: 105




                         submit the objections and counter summaries or designations to the Court
                         in writing. Any objections shall be made in the same manner as for
                         proposed exhibits. However, in the case of objections to video-taped
                         depositions, the objections shall be brought to the Court's immediate
                         attention to allow adequate time for editing of the deposition prior to trial.

                3.       File objections to any motions in limine, proposed instructions, and voir
                         dire questions submitted by the opposing parties.

                4.       Notify the Court and opposing counsel of requests for separation of
                         witnesses at trial.


 IX.    Other Matters

                     The petitioner is requesting for a protection order.
         I am respectfully requesting that the court immediately issue in order of protection. The
      parties involved in civil action lawsuit has committed the following act(s) of stalking, and
      harassment:
    a. The Respondents attempted to cause physical harm to me since the filing of my civil suit.
    b. The Respondents threatened to cause physical harm to me since the filing of my civil suit.
    c. The Respondents placed me in fear of physical harm since the filing of my civil suit.
    d. The Respondents committed stalking against me since the filing of my civil suit.
    e. The Respondents committed repeated acts of harassment against me since the filing of my
        civil suit.
    f. The Respondents committed vandalism to my property since the filing of my civil suit.
    g. The Respondents has physically and emotionally distraughted my children since the filing
        of my civil suit.
    The petitioner may stand upon constitutional rights. He is entitled to carry on his private
    business in his own way. His power to contract is unlimited. He owes no duty to the state or
    to his neighbors to divulge his business or to open his door to an investigation, so far as it
    may tend to incriminate him. He owes no such duty or the state, since he receives nothing
    therefrom, beyond the protection of his life and property. His rights are such as existed by the
    Law of the Land, long antecedent to the organization of the state ... He owes nothing to the
    public so long as he does not trespass upon their rights." Hale v. Henkel, 201U.S.43 (1905).
    "The claim and exercise of Constitutional Rights cannot be converted into a crime." Miller v.
    Kansas 230 F 2nd 486, 489. The petitioner claims full and equal protection of the law.
    Marbury v. Madison 5 US 137. The Fifth (5th) Amendments require that all persons within the
    United States must be given due process of the law and equal protection of the law.

 Let the Descriptions of Incidences show that I have been physically, mentally,
 emotionally, and financially injured behind these threatening, dangerous, and
 terrifying encounters! [Note: The petitioner has surveillance video and photos of the
 encounters to be placed in evidence.]

                                                   11
                                                                         Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 10 of 13 PageID #: 106




 [INSERT SIGNATURE BLOCKS FOR ALL COUNSEL TO SIGN THE CMP HERE]




 ******************************************************************************


              PARTIES APPEARED IN PERSON/BY COUNSEL ON                      FORA
              PRETRIAL/STATUS CONFERENCE.

              APPROVED AS SUBMITTED.

              APPROVED AS AMENDED.

              APPROVED AS AMENDED PER SEP ARATE ORDER.

              APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
              SHORTENED/LENGTHENED BY               MONTHS.


              APPROVED, BUT THE DEADLINES SET IN SECTION(S)
                           OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
                          MONTHS.


              THIS MATTER IS SET FOR TRIAL BY                 ON
                                         . FINAL PRETRIAL CONFERENCE IS
                                       12
                                                       Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 11 of 13 PageID #: 107




                SCHEDULED FOR                                                       AT _ _ .M.,
                ROOM


                A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                                 AT       .M. COUNSEL SHALL APPEAR:

                                                IN PERSON IN ROOM                   ;OR

                                            BY TELEPHONE, WITH COUNSEL FOR
                               INITIATING THE CALL TO ALL OTHER PARTIES AND
                               ADDING THE COURT JUDGE AT(_)
                                                ;OR

                                           BY TELEPHONE, WITH COUNSEL
                               CALLING THE JUDGE'S STAFF AT(_)
                                                      '

                 DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN




          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
 l(f), to and including dismissal or default.

        APPROVED AND SO ORDERED.




 Date                                                U. S. District Court
                                                     Southern District of Indiana




                                                13
                                                                     Revision Date: September 7, 2018
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 12 of 13 PageID #: 108




            INSTRUCTIONS FOR PREPARING CASE MANAGEMENT PLAN

        The following provisions apply to civil cases filed in the United States District Court for
 the Southern District of Indiana that are not exempt from filing a Case Management Plan
 ("CMP") under S.D. Ind. L.R. 16-1.

                             Special Instructions For Pro Se Parties

         Any party who is not represented by counsel (known as a pro se party) and who is not
 incarcerated may participate fully in the preparation of the CMP. Alternatively, however, non-
 incarcerated prose parties may simply mail a letter containing that party's complete name,
 address, telephone number, and a summary of the case that includes only the main or major facts.
 This letter must be mailed to all opposing counsel (or parties, if unrepresented) within 70 days
 from the date that the case was filed or removed to this Court. Pro se parties may obtain the
 names and addresses of counsel for opposing parties by calling the clerk's office at 317-229-3700
 or conducting a case search on the Court's webpage at www.insd.uscourts.gov. Counsel for
 opposing parties shall then incorporate the information from the prose party's letter, timely sign
 and submit the CMP to the Court, and serve a copy on the prose party.

                                General Instructions For All Cases

         Unless the plaintiff is pro se, counsel for plaintiff shall be responsible for coordinating
 timely completion of the CMP. The deadline for filing the CMP is 90 days from the date the
 case was filed or removed. The deadline for filing the CMP shall not be extended without
 written motion which establishes good cause to extend the deadline. Regardless of the status of
 the CMP, the parties are free to engage in discovery in compliance with the Federal Rules of
 Civil Procedure and Local Rules of this Court.

         The calculation of all deadlines for the CMP is based on the "Anchor Date," which means
 the date that the case was filed or removed to the Court. Because all CMP deadlines are linked
 to the Anchor Date, plaintiffs must promptly effectuate service on all defendants. The Court
 may entertain requests from defendants to modify/lengthen all CMP deadlines if service is not
 made promptly.

        Depending on the type of case, the Anchor Date is used to calculate certain deadlines that
 will govern pretrial management. Please note, however, that the parties are encouraged to
 shorten these time frames in appropriate cases so that the case may be quickly scheduled for trial.

         The use of the term "months" for calculating the dates (rather than counting days) is for
 ease of calculation. Thus, for example, if the Anchor Date is the 20th of the month, most of
 CMP deadlines will fall on the 20th of the respective months regardless of how many days
 comprise the intervening months.

        District Judges and Magistrate Judges regularly receive documents filed by all parties.
 Therefore, parties shall not bring "courtesy copies" to any chambers unless specifically directed
Case 1:21-cv-00145-TWP-TAB Document 5 Filed 02/02/21 Page 13 of 13 PageID #: 109




 to do so by the Court. In accordance with S.D. Ind. L.R. 26-2, discovery papers are not ordinarily
 filed with the Court.

          In addition to those conferences required by S.D. Ind. L.R. 37-1, counsel are encouraged
 to hold informal conferences in person or by phone to resolve any disputes involving non-
 dispositive issues that may otherwise require submission of a motion to the Court. This
 requirement does not apply to cases involving pro se parties. Therefore, prior to filing any non-
 dispositive motion (including motions for extension of time), the moving party must contact
 opposing counsel to determine whether there is an objection to any non-dispositive motion
 (including motions for extension of time), and state in the motion whether opposing counsel
 objects to the motion. If an objection cannot be resolved by counsel, the opposing counsel's
 position shall be stated within the motion. The motion should also indicate whether opposing
 counsel plans to file a written objection to the motion and the date by which the Court can expect
 to receive the objection (within the time limits set in S.D. Ind. L.R. 7-1). If after a reasonable
 effort, opposing counsel cannot be reached, the moving party shall recite in the motion the dates
 and times that messages were left for opposing counsel.




 Form date: November 2008 (revised September 7, 2018)




                                                 2
                                                                      Revision Date: September 7, 2018
